April 9, 1912. The opinion of the Court was delivered by *Page 266 
The question in this case is whether the Circuit Judge was in error in refusing to direct a verdict of acquittal on the trial of the defendant for violation of the dispensary law. Section 1 of the act of 1909 (26 Stat. 60) provides: "That it shall be unlawful for any person, firm, corporation or association in this State to manufacture, sell, barter, exchange, receive, accept, give away to induce trade, deliver, store, keep in possession in this State, furnish at public places or otherwise dispose of any spirituous, malt, vinous, fermented, brewed or other liquors or beverages, or any compound or mixture thereof which contains alcohol and is used as a beverage, and which if drunk to excess will produce intoxication, except as hereinafter provided."
The indictment charged that the defendant, Will Ravan, "did wilfully and unlawfully keep and maintain a place at his place, and near his home, a distillery where alcoholic liquors are manufactured, made and distilled, sold, bartered and given away, and where persons were permitted to resort for the purpose of drinking alcoholic liquors as a beverage, and where alcoholic liquors were kept for sale, barter and delivery, thereby, then and there keeping and maintaining a common nuisance * * *." We think it is too fine a verbal distinction to say that the charge of keeping a distillery where liquors are manufactured and kept did not plainly indicate to the defendant that he was charged with manufacturing and keeping in his possession alcoholic liquors.
There was direct evidence that the defendant was actually occupied at the time he was arrested in the manufacture of liquor. One of the constables testified: "We went to the distillery about six o'clock in the morning; no one was there; the still was in the furnace; and we hide ourselves in the bushes around there in sight of the distillery, and at 8:30 Mr. Ravan came with a ____ under one arm and kindling under the other. The still was full of water, and *Page 267 
he let the water out of the still and picked up a piece of copper about the size of that (indicating) and was scraping in the still, and we rushed in on him. There was another man with us — Mr. Meret; he was the man that caught him; but we were all right there. What kind of a still was that? Copper still, about 60-gallon. What other elements were there used to make liquor? We found seven fermenters, and I reckon fully 700 or 800 gallons of beer. What is that beer? That is still beer, what they make whiskey out of."
To constitute the offense of manufacturing liquor it is not necessary that the product of the manufacture should be complete. Manufacture is "the process of making by art or reducing materials into form fit for use, by the hand or by machinery" (26 Cyc. 519); and one employed in this process is manufacturing.
But, aside from that, the possession of the still, having in it the water indicative of use for distilling, and the emptying out of the water in order to replace it with fresh water, was circumstantial evidence which, unexplained, tended to prove that the defendant had but recently used the still in the manufacture of liquor.
Judgment affirmed.
MR. CHIEF JUSTICE GARY concurs.